Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a reply to the application filed on 8/2/2019, in which, claims 1-20 are pending. Claims 1, 13, and 20 are independent.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Drawings
The drawings filed on 8/2/2019 are accepted.

Specification
The disclosure filed on 8/2/2019 is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 13, and 20 is/are directed to a method, computer product and system. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101. When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) and determine whether the recited abstract idea is integrated into a practical application in the claims (i.e., Step 2A, prongs 1-2), and it must additionally be determined whether the claim contains any 
Federal Register on 01/07/2019 and Alice Corporation Pty. Ltd. i/. CLS Bank International, et al., 573 U.S._ (2014).Step 1: Identifying Statutory Categories              In the present case, claim(s) is/are directed to a method/CRM/system for receiving, by one or more computer processors coupled to at least one memory of a first device, a request from a second device, the request associated with a user; determining, by the one or more computer processors and based on the user, a privacy regulation; determining, by the one or more computer processors, a setting associated with the privacy regulation; and sending, by the one or more computer processors to the second device, the setting - in accordance with public policy laws such as General Data Protection Regulation (GDPR) enacted by the European Union and California Consumer Privacy Act (CCPA) (see, Applicant’s disclosure ¶1, ¶11, ¶14, ¶15) – falls into one of the four statutory categories (i.e., method, manufacturing product and system). Nevertheless, 
Step 2A (prong 1): Identifying a Judicial Exception
The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”). The July Update summarizes concepts the courts have considered to be abstract ideas by associating eligibility decisions with judicial descriptors (e.g., “an idea of itself,” “certain methods of organizing human activities”, “mathematical relationships and formulas”) based on common characteristics. These associations define the judicial descriptors in a manner that stays within the confines of the judicial precedent, with the understanding that these associations are not mutually exclusive, i.e., some concepts may be associated with more than one judicial descriptor.
The abstract functions of the claims in the case are claim(s) is/are directed to a method, system and CRM for receiving, by one or more computer processors coupled to at least one memory of a first device, a request from a second device, the request associated with a user; determining, by the one or more computer processors and based on the user, a privacy regulation; determining, by the one or more computer processors, a setting 
As such, the abstract idea is determining privacy regulations associated with a user and provided settings associated with the privacy regulation in response to a request as defined by the claimed steps listed above. As such, the claims fall under at least the category of “an idea of itself” and “certain method of organizing human activity”. The phrase “an idea of itself” is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper." Looking at the steps of the claims, for each of the steps, data is simply being collected (“receiving a request…”), analyzed (“determining a…privacy regulation; determining a setting associated with the privacy regulation;”) to determine an option/action (“sending…to the second device the setting”). The same data can be collected, analyzed, and managed in a brick and mortar office wherein access to the data is protected by privacy policies and laws such as IRS protecting tax payers’ information, medical professionals protecting patient data per HIPAA regulation. The phrase “certain method of organizing human activity” is used to describe: 
concepts relating to managing relationships or transactions between people, or satisfying or avoiding a legal obligation (Creating a contractual relationship (BuySAFE); );
         b. Concepts Relating To Tracking or Organizing Information (Classifying and storing digital images in an organized manner (TLI Comms.); );
Furthermore, the claimed invention is nothing more than collecting, storing, and providing access to the information per a contractual obligation as required by law. The steps are similar to concepts and ideas that have been identified as abstract by the courts. For example, creating a contractual relationship (BuySAFE); classifying and storing digital images in an organized manner (TLI Comms.); collection, storage, and recognition of data (Smart Systems
Innovations). While the specific facts of the case differ from these cases, the claims are still directed to collecting and and storing data per a contractual obligation. Further, each and every step can be performed mentally and with pen and paper. A computer is not necessary to perform the operation of collecting, storing, and accessing data.
Step 2A (prong 2) Identifying an integrated practical application
Under step 2A (prong 1) of the 101 analysis, claims recite abstract idea of collecting and managing personal information step 2A, prong 2)
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry. See Mayo Collaborative Servs. v. Prometheus Labs. Inc., 132 S. Ct. 1289, 1297 (2012). Rather, the second step requires determining whether additional substantive limitations narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself. Another way of stating the test is whether the claim language provides “significantly more” than the abstract idea itself.                    
 Step 2B: Considering Additional Elements
The considerations are whether the claim includes:
•    Improvements to another technology or technical field;
•    Improvements to the functioning of the computer itself;
•    Applying the judicial exception with, or by use of, a particular machine;
•    Effecting a transformation or reduction of a particular article to a different state or thing;
•    Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;

Applying the test to the claims in the application, the structural elements of the claims, which include a generic device, modules when taken in combination with the functional elements claim(s) is/are directed to system and CRM for performing the abstract idea, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device). When considered as an ordered combination, the Examiner does not find any combination of the additional elements that amounts to more than the sum of the parts. The Examiner finds that the Individual elements of the claims are performing their intended roles and functions. In most cases, the additional elements are applied merely to carry out data processing, as discussed above, which fall under well-understood, routine, and conventional functions of generic computers – in our common day-to-day interactions. Note: Applicant’s disclosure states a generic computer elements (Fig. 1, 5, ¶25-¶27, ¶92-¶105); note also cited art of record also lacks an unconventional step that confines the claim to a particular useful application. Dependent claims are rejected based on the aforementioned rationale discussed in the rejection of the independent claims because the claims merely recite variations of the abstract idea without integrating the idea into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 5-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040054918 A1 (hereinafter ‘Duri’) in view of US 20180247077 A1 (hereinafter ‘Barret’).

As regards claim 1, Duri (US 20040054918 A1) discloses: A method comprising: receiving, by one or more computer processors coupled to at least one memory of a first device, a request from a second device, the request associated with a user; (Duri: Fig. 1, ¶22-¶23, i.e., the request sent from enterprise 2 to enterprise 1 wherein the request is associated with a 3rd party and privacy policy) 
determining, by the one or more computer processors and based on the user, a privacy regulation; (Duri: ¶22-¶24, i.e., enterprise 1 determines the privacy settings associated with the third party based on the received request)
determining, by the one or more computer processors, a setting associated with the privacy regulation; and (Duri: ¶22-¶24, i.e., enterprise 1 determines the privacy settings associated with the third party based on the received request)
However, Duri does not but in analogous art, Barret (US 20180247077 A1) teaches: sending, by the one or more computer processors to the second device, the setting. (Barret: Fig. 2C, ¶56, i.e., looking up the privacy settings for a user based on a received request and returning a associated privacy setting)


Claims 13 and 20 recite substantially the same features recited in claim 1 above, and are rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 2, Duri et al combination disclose the method of claim 1, further comprising: determining a location of the user; and (Duri: ¶21-¶22, ¶37-¶38) determining, based on the location, the privacy regulation. (Duri: ¶21-¶22, ¶37-¶38, i.e., privacy rules based on location)

Claim 14 recites substantially the same features recited in claim 2 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 5, Duri et al combination disclose the method of claim 1, wherein determining the setting comprises determining first information associated with the user to be 

Claim 17 recites substantially the same features recited in claim 5 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 6, Duri et al combination disclose the method of claim 1, wherein determining the setting comprises determining first information associated with the user that the second device is permitted to monitor. (Duri: ¶22-¶25, i.e., the transactions, personal data etc that the device can access)

Claim 18 recites substantially the same features recited in claim 6 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 7, Duri et al combination disclose the method of claim 1, wherein sending the setting comprises sending an indication of the privacy regulation. (Barret: Fig. 2C, ¶56, i.e., looking up the privacy settings for a user based on a received request and returning an associated privacy setting)

claim 8, Duri et al combination disclose the method of claim 1, wherein sending the setting comprises sending an indication of a restriction, the restriction associated with the privacy regulation and the user. (Duri: ¶46)

Claim 19 recites substantially the same features recited in claim 8 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 9, Duri et al combination disclose the method of claim 1, further comprising: determining that the first device is a master clearinghouse device of one or more additional devices, the one or more additional devices comprising a third device; and (Duri: Figs 1-2, ¶22-25, ¶27) receiving the setting from the third device. (Barret: Fig. 2C, ¶56, i.e., looking up the privacy settings for a user based on a received request and returning an associated privacy setting)

As regards claim 10, Duri et al combination disclose the method of claim 1, wherein the request is associated with a third device, further comprising receiving, from the first device, the setting. (Barret: Fig. 2C, ¶56, i.e., looking up the privacy settings for a user based on a received request and returning an associated privacy setting)

As regards claim 11, Duri et al combination disclose the method of claim 1, further comprising determining that the second device complied with the setting. (Duri: ¶27, i.e., ensuring the 3rd party is complying by the privacy settings)

As regards claim 12, Duri et al combination disclose the method of claim 1, further comprising determining that the second device failed to comply with the setting. (Duri: ¶27, i.e., ensuring the 3rd party is complying by the privacy settings)

Claims 3, 4, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duri in view of Barret in view of US 20190342336 A1 (hereinafter ‘Fink’).

As regards claim 3, Duri et al combination disclose the method of claim 1. However, Duri et al do not but in analogous art, Fink (US 20190342336 A1) teaches: wherein determining the setting comprises determining that the user has opted into the privacy regulation. (Fin: Fig. 5, Abstract, ¶3-¶4, ¶35, ¶38, i.e., privacy settings based on user deciding opt in/out per the GDPR regulations)


Claim 15 recites substantially the same features recited in claim 3 above, and is rejected based on the aforementioned rationale discussed in the rejection.

As regards claim 4, Duri et al combination disclose the method of claim 1. However, Duri et al do not but in analogous art, Fink (US 20190342336 A1) teaches: wherein determining the setting comprises determining that the user has opted out of the privacy regulation. (Fin: Fig. 5, Abstract, ¶3-¶4, ¶35, ¶38, i.e., privacy settings based on user deciding opt in/out per the GDPR regulations)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Duri to include determining privacy settings based on user’s opt in/out of privacy per the GDPR regulations as taught by Fink with the motivation to give a user control over their personal data (Fink: Abstract) 

Claim 16 recites substantially the same features recited in claim 4 above, and is rejected based on the aforementioned rationale discussed in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/SYED A ZAIDI/Primary Examiner, Art Unit 2432